Citation Nr: 1610442	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  08-27 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2007 rating decision issued by the Regional Office (RO) in Providence, Rhode Island.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2011.  

The Board notes that this case was previously remanded for further development in December 2013.  The case has been returned to the Board for further appellate review at this time.  

The December 2013 Board remand also remanded the claims of entitlement to an increased rating for posttraumatic stress disorder (PTSD) and entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in order to provide the Veteran with a statement of the case (SOC) for those issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran was provided with an SOC in March 2015.  He did not file a substantive appeal.  Therefore, those issues are not before the Board at this time.  However, the issue of entitlement for a TDIU was again raised by the record in a May 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

Subsequent to the March 2015 supplemental SOC, the Veteran submitted additional evidence without a waiver of RO review.  However, to the extent that one claim is being granted and the remaining claim is being remanded, no prejudice to the Veteran will result in proceeding without a waiver. 

The Board notes that, during the pendency of the appeal, the Veteran changed his representative from Vietnam Veterans of America to Massachusetts Department of Veterans Services, as reflected in a July 2015 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  The Board acknowledges the change in representation and recognizes Massachusetts Department of Veterans Services as the Veteran's representative.  See 38 C.F.R. § 14.631 (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the Virtual VA system to ensure a complete assessment of the evidence.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's skin cancer has been shown to be related to sun exposure during active duty service.


CONCLUSION OF LAW

The criteria for service connection for skin cancer have been met.  38 U.S.C.A. §§ 1110, 5103, 5107  (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefits sought on appeal regarding the claim for service connection for skin cancer.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, skin cancer (a malignant tumor) is considered a chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Also relevant to this case, service connection can be presumed if a veteran was exposed to an herbicide agent during active service.  In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Board notes that service personnel records show the Veteran served in Vietnam from October 1965 to December 1965 and from March 1966 to July 1966.  Thus, the presumption of exposure to herbicides agents under 38 C.F.R. § 3.307 apply in this case.  While certain diseases listed at 38 C.F.R. § 3.309 are presumptively associated with exposure to herbicides, these diseases do not include skin cancers.  

Even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  A Veteran may still establish a nexus to service by proving direct service connection. Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

The Board must determine the value of all pertinent lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves three steps: competency, credibility and weighing the evidence as a whole.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence in the claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Analysis

The Veteran seeks service connection for skin cancer which he contends is related to his service, including exposure to herbicides in service.  During his March 2011 Board hearing, the Veteran testified that he was exposed to the sun frequently while in Vietnam, but that he had little sun exposure after service.  He also stated that he began to notice different skin problems about 10 to 15 years after leaving Vietnam.  

According to a July 2012 private treatment report, the Veteran was noted to have a history or melanoma in situ, five basal cell carcinomas, and squamous cell carcinoma.  Thus a current disability is shown.  

The Veteran's service treatment records do not reflect any complaints, diagnosis, or treatment of any skin cancer.  The June 1963 Report of Medical Examination includes a notation of acne of the face.  Although the Veteran's August 1967 discharge exam reflects findings of marks and scars, no specific diagnosis, to include any skin cancer diagnosis, was reported.  See August 1967 Report of Medical Examination. 

The Veteran submitted a February 2007 letter from his dermatologist, Dr. R. W., stating that the Veteran's skin cancers are usually caused by exposure to the sun, and there was a slight possibility that some of the cancers were caused by exposure to herbicides in service.  According to an October 2013 opinion from Dr. J. S., the Veteran had been a patient of his for more than 10 years.  The examiner noted that the Veteran was exposed to Agent Orange during military service and had been diagnosed with melanoma and multiple basal cell carcinomas of the skin.  He indicated that concerns that the environmental exposure put the Veteran at a higher risk of skin cancers are very realistic.

The Veteran was afforded a VA examination in January 2014.  According to the January 2014 VA examination report, the examiner opined that the Veteran's actinic keratosis, squamous cell carcinoma, and basal cell carcinoma are at least as likely as not the result of his military service.  She stated that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event of illness.  She noted that the Veteran's exposure to Agent Orange does increase risk for development of carcinoma of the skin.  She also indicated that she agreed with the dermatology expert, Dr. J. S., and recited the prior February 2007 and October 2013 opinions.  

In a second requested opinion dated in February 2014, the January 2014 VA examiner stated that the Veteran's skin cancer is less likely than not the result of his exposure to Agent Orange and presumptive exposure to skin cancer.  Her rationale noted that there is no research or evidence that currently exists relating skin cancer to Agent Orange.  However, the February 2014 VA opinion also noted that the Veteran was exposed to sun in military service, and this exposure and his reported history of sunburns increased his risk of developing skin cancer later in life.  

The Veteran submitted another April 2015 opinion from Dr. R. W. indicating that Agent Orange and extensive sun exposure were strong contributory factors in the Veteran's developing skin damage leading to pre-cancers and skin cancers.

As noted above, the private and VA reports reflect diagnoses of skin cancers.  The 2007 private examiner stated that there is a possibility that some of the cancers were caused by exposure to herbicides in service.  The January 2014 VA examiner provided conflicting opinions regarding a relationship between the Veteran's skin cancers and exposure to herbicides during active service.  The April 2015 private opinion reflects that the Veteran's Agent Orange exposure it at least contributory to his development of skin cancers.  The evidence is at least in equipoise as to whether the Veteran's skin cancers were caused by Agent Orange exposure.  See 38 C.F.R. § 3.102.  

Additionally, although the January 2014 provided a negative opinion regarding any relationship between the Veteran's skin cancers and herbicide exposure, she also stated that the Veteran's in-service sun exposure and his reported history of sunburns increased his risk of developing skin cancer later in life.  Read in conjunction with the 2007 opinion indicating that these skin cancers are usually caused by exposure to sun, the Board finds that service connection is warranted on a direct basis.  

After resolving any benefit of the doubt in favor of the Veteran, the Board finds that this competent medical evidence directly links the Veteran's current skin cancers to sun exposure during active military service.  As there is no competent medical evidence to the contrary, the Board finds that entitlement to service connection for skin cancer is warranted.


ORDER

Service connection for skin cancer is granted.


REMAND

In December 2013, the Board remanded the Veteran's claim for service connection for hypertension in order to obtain a VA examination.  Specifically, the examiner was asked to provide an opinion regarding whether it is at least as likely as not (at least 50 percent likely) that the Veteran's hypertension was caused or aggravated (made permanently worse) by his service or a service-connected disability.  Service connection is currently in effect for posttraumatic stress disorder (PTSD).  The examiner was also asked to specifically discuss whether it is at least as likely as not that the Veteran's hypertension is due to exposure to herbicides in service.

The Veteran was afforded a VA hypertension examination in January 2014.  After review of the evidence of record and examination of the Veteran, the examiner opined that she could not opine without resort to speculation regarding whether the Veteran's hypertension is caused by his service-connected PTSD.  She also noted that there is no evidence of hypertension in military service.

The Veteran was afforded another VA examination for his hypertension in March 2015.  At that time, the examiner stated that it is possible and more likely than not that PTSD and symptoms of stress and anxiety coupled with ETOH (alcoholic) history, confirmed in note from Joan Fye, may cause elevation in blood pressure.  However, the March 2015 VA examiner provided an addendum in March 2015 opining that the condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service- connected condition.  She noted that extensive chart review was performed and all blood pressure results from 2008 until present have been reviewed.  Because the Veteran is only on one agent for blood pressure, and there were only two incidences of elevated blood pressure of 160/85 in 2009 and one very mildly elevated blood pressure in 2007 of 146/83 having overall well controlled blood pressures, she opined that the Veteran's blood pressure is less than likely aggravated by his PTSD.

The January 2014 negative nexus opinion regarding direct service connection is improperly based on a lack of medical evidence in the Veteran's service treatment records and lacks any further rationale.  The initial March 2015 opinion regarding aggravation is speculative and inconclusive.  Consequently, they lack probative value as to the nature of the Veteran's skin cancers. See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The second negative March 2015 opinion does not take into account the additional VA and private treatment records reflecting additional elevated blood pressure readings.  Neither opinion addresses whether the Veteran's hypertension is related to his in-service presumed Agent Orange exposure.  In light of the inadequacies noted above, the Board finds that an addendum opinion is warranted regarding whether the Veteran's hypertension is related to active service, to include exposure to herbicides, and/or caused or aggravated by the Veteran's service-connected PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA medical opinion regarding the Veteran's hypertension (a physical examination is not required unless deemed necessary).  

After reviewing the claims file, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was incurred in service, or is otherwise related to any aspect of the Veteran's service, to include the presumed exposure to Agent Orange.

The examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's hypertension is (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression, as opposed to temporary or intermittent flare-ups of symptomatology) by the service-connected PTSD. 

If aggravation is found, the examiner should attempt, to the extent possible, to identify the baseline level of severity of the aggravated disability before the onset of aggravation.

A complete rationale for all opinions must be provided.  

2.  Then, after ensuring the examination report is adequate and undertaking any additional development action that is deemed warranted, readjudicate the claim.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


